Exhibit 10.1

EXCHANGE OF NOTES FOR EQUITY AGREEMENT

This Exchange of Notes for Equity Agreement (this “Agreement”) is dated as of
March 23, 2012, by and among ORAGENICS, INC., a Florida corporation (the
“Company) and THE KOSKI FAMILY LIMITED PARTNERSHIP, a Texas limited partnership,
the (hereinafter “KFLP” or “Purchaser”).

WHEREAS, the Company originally entered into that certain unsecured revolving
credit facility with the KFLP on July 30, 2010 (the “Original Credit Facility)
which was subsequently amended on January 24, 2011, February 4, 2011, June 29,
2011, December 9, 2011 and January 23, 2012, respectively (the Original Credit
Facility together with the amendments thereto, the “Credit Facility”);

WHEREAS, pursuant to the Credit Facility, the Company issued twelve separate
unsecured promissory notes to the KFLP as follows: (i) promissory note dated
September 13, 2010, in the principal amount of $1,000,000, (ii) promissory note
dated November 8, 2010, in the amount of $1,000,000, (iii) promissory note dated
January 24, 2011 in the principal amount of $500,000, (iv) promissory note dated
March 15, 2011 in the principal amount of $500,000, (v) promissory note dated
April 5, 2011 in the principal amount of $500,000, (vi) promissory note dated
May 5, 2011 in the principal amount of $500,000, (vii) promissory note dated
June 3, 2011 in the principal amount of $500,000, (viii) promissory note dated
July 8, 2011 in the principal amount of $500,000, (ix) promissory note dated
August 1, 2011 in the principal amount of $1,000,000, (x) promissory note dated
October 5, 2011 in the principal amount of $1,000,000, (xi) promissory note
dated December 9, 2011 in the principal amount of $500,000, and (xii) promissory
note dated January 23, 2012 in the principal amount of $750,000, in total
principal indebtedness to the KFLP of $8,250,000 and with aggregate accrued
interest owed by the Company to the KFLP through the date hereof of $487,011
(each a “KFLP Note” and collectively the “KFLP Notes”);

WHEREAS, the KFLP and the Company desire to exchange the KFLP Notes for Company
equity consisting of (i) 6,285,619 shares of Company common stock (the
“Shares”), and (ii) a warrant to acquire 1,571,405 shares of Company common
stock at an exercise price of $2.00 (the “Warrant”), subject to the terms and
conditions set forth in this Agreement (the “Exchange”);

WHEREAS, simultaneous with the Exchange , the Company and the KFLP are entering
into a separate loan agreement pursuant to which the KFLP will provide
additional secured debt financing to the Company of up to $2,500,000, which will
be secured by certain of the Company’s intellectual property assets and which
will provide for the issuance of warrants to the KFLP to acquire 599,520 shares
of Company common stock (the “Secured Debt Financing”);

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to applicable exemptions from registration under the Securities Act of
1933, the Company and the KFLP desire to consummate the Exchange as set forth
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as Purchaser will be deemed
to be an Affiliate of Purchaser.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

“Closing Date” means the date of the Closing.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares and Warrant.

“Securities Act” means the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

“Shares” has the meaning set forth in the third “WHEREAS” clause of this
Agreement.

“Transaction Documents” means this Agreement, the Warrant and any other
documents or written agreements executed by the Company and the Purchaser in
connection with the transactions contemplated hereunder.

“Warrant” has the meaning set forth in the third “WHEREAS” clause of this
Agreement.

“Warrant Shares” means the shares of Common Stock able to be acquired from the
exercise of the Warrant.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Purchase and Sale of Common Stock and Warrant in Exchange of
Cancellation of KFLP Notes; Closing. At the Closing, (i) the Purchaser shall
purchase, and the Company shall issue and sell to the Purchaser the Shares and
the Warrant in exchange for the KFLP Notes, including all accrued interest on
the KFLP Notes through the date hereof, and (ii) the Credit Facility and KFLP
Notes shall be deemed cancelled, terminated and of no further force or effect,
without the need for further action by the Company. The Closing shall occur on
March 23, 2012 at the offices of Shumaker, Loop & Kendrick, LLP, 101 Kennedy
Boulevard, Suite 2800, Tampa, Florida 33602, or such other time and/or location
as the parties shall mutually agree.

Section 2.2 Closing Deliveries and Conditions.

(a) At the Closing, the Company shall be obligated to deliver or cause to be
delivered to the Purchaser:

(i) A duly executed signature page to this Agreement;

(ii) Instructions to the transfer agent of the Company to issue stock
certificates in the name of the Purchaser evidencing the Shares being sold to
the Purchaser; and

(iii) The duly executed Warrant in the form attached hereto as Exhibit A.

(b) At the Closing, the Purchaser shall deliver or cause to be delivered to the
Company the following:

(i) A duly executed signature page to this Agreement; and

(ii) each of twelve (12) original KFLP Notes marked “Cancelled and Paid in
Full”.

(c) At the Closing, the Company and Purchaser shall have consummated the Secured
Debt Financing.



--------------------------------------------------------------------------------

(d) All representations and warranties of the other party contained herein shall
be true and correct as of the Closing Date (except for representations and
warranties that speak as of a specific date, which representations and
warranties must be correct as of such date), all necessary consents and waivers
of third parties shall have been obtained and each party shall have performed
and complied in all material respects with the covenants and conditions required
by this Agreement to be performed or complied with by the party at or prior to
the Closing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. Except as otherwise
set forth or disclosed in the SEC Reports or to the extent within the actual
personal knowledge of Christine Koski and/or Robert Koski, the Company makes the
following representations and warranties as of the date hereof to the Purchaser:

(a) Subsidiaries. Except for one direct Subsidiary in Mexico, ONIBIOTEC SAPI de
C.V., which is in the process of being dissolved, the Company has no direct or
indirect Subsidiaries.

(b) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Documents,
(ii) a material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company, taken as a whole,
or (iii) adversely impair the Company’s ability to perform fully on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”).

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company, enforceable against



--------------------------------------------------------------------------------

the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) any applicable Blue Sky filings, (b) such as have already been obtained or
such exemptive filings as are required to be made under applicable securities
laws, and (c) such other filings as may be required following the Closing Date
under the Securities Act, the Exchange Act and corporate law.

(f) Issuance of the Securities. The Shares and Warrant Shares are duly
authorized and, the Shares and Warrant Shares, when issued and paid for in
accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens and shall not be
subject to preemptive rights or similar rights of stockholders. The Company has
reserved from its duly authorized capital stock the number of Shares issuable
pursuant to this Agreement and Warrant Shares issuable upon exercise of the
Warrant.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is as set forth in the SEC Reports. All
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws. Except as disclosed in the SEC Reports , there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or



--------------------------------------------------------------------------------

arrangements by which the Company is or may become bound to issue additional
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock. Except as provided in outstanding Company warrants as
set forth in the SEC Reports, there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) and the issue and sale of the Company
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

(h) SEC Reports; Financial Statements.

(i) The Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) of the Exchange Act, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials, including the exhibits thereto (together with any materials
filed by the Company under the Exchange Act, whether or not required), being
collectively referred to herein as the “SEC Reports” on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. True and complete copies
of the SEC Reports are available at www.sec.gov.

(ii) As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(iii) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

(iv) All material agreements to which the Company is a party or to which the
property or assets of the Company are subject are included as part of or
specifically identified in the SEC Reports. The Company has no material
contracts outside of the ordinary course of business. The Company is not in
breach or violation of any material contract, which breach or violation would
have a Material Adverse Effect.



--------------------------------------------------------------------------------

(i) Absence of Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans and agreements.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, or its properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.

(k) Labor Relations. The Company is not involved in any material union labor
dispute nor, to the knowledge of the Company, is any such dispute threatened.
The Company believes that their relations with their employees are good. No
executive officer (as defined in Rule 501(f) of the Securities Act) has notified
the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. The Company is in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, result in a Material Adverse
Effect.

(l) Compliance. The Company (i) is not in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or
(iii) is not or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in the case of clauses (i),
(ii) and (iii) as would not have or reasonably be expected to result in a
Material Adverse Effect.

(m) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its current business as described in
the SEC Reports, except where the failure to possess such permits would not have
or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.



--------------------------------------------------------------------------------

(n) Title to Assets. The Company has good and marketable title in all personal
property owned by it, in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and Liens for the payment of federal, state or other taxes, the payment
of which is neither delinquent nor subject to penalties. To the knowledge of the
Company, any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases with which the Company
is in material compliance.

(o) Patents and Trademarks. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have or reasonably be
expected to result in a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). The Company has not received a written notice that the
Intellectual Property Rights used by the Company violates or infringes the
rights of any Person. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.

(p) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business.

(q) Transactions with Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

(r) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, the Company has not taken any
action that would cause any of the Purchaser to be liable for any such fees or
commissions and the Company agrees to indemnify the Purchaser for any such fees
or commissions.

(s) Private Placement. Assuming the accuracy of Purchaser’s representations and
warranties set forth in Section 3.2 and assuming no unlawful distribution of the
Securities by the Purchaser, no registration under the Securities Act is
required for the offer and sale of the Securities



--------------------------------------------------------------------------------

by the Company to the Purchaser as contemplated hereby. The issuance and sale of
the Securities hereunder does not contravene the rules and regulations of the
OTC-BB. Neither the Company nor any Person acting on the Company’s behalf has
sold or offered to sell or solicited any offer to buy the Securities by means of
any form of general solicitation or advertising. The Company has offered the
Shares and Warrant for sale only to such Purchaser which it believes to be an
accredited investor.

(t) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.

(u) Exchange Act. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and trades on the OTC-BB.

(v) Disclosure. All disclosure provided to the Purchaser regarding the Company,
its business and the transactions contemplated hereby furnished by or on behalf
of the Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or its business, properties, prospects,
operations or condition (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed.

(w) Taxes. Except for matters that would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, the
Company has filed all necessary federal, state and foreign income and franchise
tax returns and has paid or accrued all taxes shown as due thereon, and the
Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company.

Purchaser acknowledges and agrees that the Company does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.

Section 3.2 Representations and Warranties of the Purchaser. Purchaser severally
and not jointly represents and warrants as of the date hereof to the Company as
follows:

(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or similar
action on the part of such Purchaser. Each Transaction Document to which it is a
party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’



--------------------------------------------------------------------------------

rights generally, (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies and
(iii) insofar as indemnification and contribution provisions may be limited by
applicable law.

(b) Purchase for Own Account. The Purchaser is acquiring the Shares and Warrant
as principal for its own account and not with a view to or for distributing or
reselling such Shares and Warrant or any part thereof, without prejudice,
however, to Purchaser’s right, subject to the provisions of this Agreement, at
all times to sell or otherwise dispose of all or any part of such Shares or
Warrant pursuant to an effective registration statement under the Securities Act
or under an exemption from such registration and in compliance with applicable
federal and state securities laws. The Purchaser is acquiring the Shares and
Warrant hereunder in the ordinary course of its business. Purchaser does not
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares or Warrant.

(c) Purchaser Status. At the time the Purchaser was offered the Shares, it was,
and at the date hereof it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.

(d) Experience of Purchaser. The Purchaser has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. The Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

(e) Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

(f) Information. Christine Koski and Robert Koski (the “Koski’s”) are Affiliates
of Purchaser and the Koski’s are each members of the Board of Directors of the
Company. The Purchaser and the Koski’s have had access to all materials relating
to the business, finances and operations of the Company including, without
limitation, the Company’s most recent SEC Reports, that have been requested by
the Purchaser or the Koski’s . The Purchaser and the Koski’s has been afforded
the opportunity to ask questions of the Company and receive answers from the
Company. The Purchaser and the Koski’s have requested, received and considered
all information it deems relevant for Purchaser to make an informed decision to
purchase the Securities. The Purchaser acknowledges and understands that its
investment in the Securities involves a significant degree of risk.

(g) Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities or an investment
therein.



--------------------------------------------------------------------------------

(h) Residency. The Purchaser is a resident of (or, if an entity, has its
principal place of business in) the jurisdiction set forth by the Purchaser’s
name on the signature of this Agreement.

(i) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Purchaser to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, the Purchaser has not taken any
action that would cause the Company or any other Purchaser to be liable for any
such fees or commissions and Purchaser agrees to indemnify the Company for any
such fees or commissions.

(j) No General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or other media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or advertisement.

(k) Confidentiality. The Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

Section 4.1 Transfer Restrictions.

(a) The Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. The Securities shall contain a restrictive
legend in the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO



--------------------------------------------------------------------------------

AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

(b) Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
expressly predicated upon the Purchaser’s covenant and agreement in this
Section 4.1(b) that the Purchaser shall in all cases sell or otherwise transfer
the Securities pursuant to: (i) an effective registration statement under the
Securities Act, in full compliance with all prospectus delivery requirements
under the Securities Act and in accordance with the plan of distribution
described in the prospectus delivered by Purchaser, or (ii) an available
exemption from registration under the Securities Act.

Section 4.2 Sales by Purchaser. Purchaser covenants to sell any Securities sold
by it in compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act. Purchaser will not make any sale, transfer or other
disposition of the Securities in violation of federal or state securities laws.

ARTICLE V

MISCELLANEOUS

Section 5.1 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the Securities and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

Section 5.2 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

Section 5.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser; provided, however, that no
consent shall be required in connection with a merger, consolidation or sale of
substantially all of the Company’s assets. Any Purchaser may assign any or all
of its rights under this Agreement to any Person in connection with the transfer
of the Securities, provided such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the “Purchaser”.



--------------------------------------------------------------------------------

Section 5.4 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 5.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the United States federal courts and the state
courts located in the County of Hillsborough, State of Florida. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of Hillsborough, State of Florida for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto (including its affiliates,
agents, officers, directors and employees) hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of a Transaction Document, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

Section 5.6 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and affect as if such facsimile
or other electronically transmitted signature page were an original thereof.

Section 5.7 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.



--------------------------------------------------------------------------------

Section 5.8 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

Section 5.9 Legal Counsel. The Company and KFLP acknowledge that the law firm
Shumaker, Loop & Kendrick, LLP (“Shumaker”) currently represents the Company and
KFLP on unrelated matters. The Company and KFLP hereby waive any potential
conflict of interest arising from the representation by Shumaker and consents to
the continued representation by Shumaker of the Company in connection with the
matters covered by this Agreement. The KFLP further acknowledges and represents
that it has had an opportunity to retain its own separate legal counsel to
represent it in this matter.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AND SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Exchange of Notes for
Equity Agreement to be duly executed by their respective authorized signatories
as of the date first indicated above.

 

COMPANY ORAGENICS, INC. By:  

/s/ John N. Bonfiglio

 

John N. Bonfiglio, President and Chief

Executive Officer

PURCHASER THE KOSKI FAMILY LIMITED PARTNERSHIP By:  

/s/ Christine L. Koski

  Christine L. Koski, Managing General Partner Address: 3525 Turtle Creek
Boulevard, Unit 19-B Dallas, Texas 75219



--------------------------------------------------------------------------------

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.

 

Warrant No.                         Date:                    

WARRANT TO PURCHASE SHARES OF COMMON STOCK OF ORAGENICS, INC.

THIS CERTIFIES that, for value received, The Koski Family Limited Partnership is
entitled to purchase from Oragenics, Inc., a Florida corporation (the
“Corporation”), subject to the terms and conditions hereof,
[                    ] ([                    ]) shares (the “Warrant Shares”) of
common stock, $0.001 par value (the “Common Stock”). This warrant, together with
all warrants hereafter issued in exchange or substitution for this warrant, is
referred to as the “Warrant” and the holder of this Warrant is referred to as
the “Holder.” The Warrant is being issued pursuant to that certain Exchange of
Notes for Equity Agreement between the Company and the Purchaser named therein.
The number of Warrant Shares is subject to adjustment as hereinafter provided.
Notwithstanding anything to the contrary contained herein, this Warrant shall
expire and no longer be exercisable at 5:00 p.m. Eastern Time (ET) on third
anniversary of the date at which issued (the “Termination Date”); provided
further, that for the avoidance of doubt, the corporation may not accelerate the
expiration date of this Warrant.

1. Exercise of Warrants.

The Holder may exercise this Warrant in whole or in part at an exercise price
per share equal to two dollars ($2.00) per share, subject to adjustment as
provided herein (the “Warrant Price”), by the surrender of this Warrant
(properly endorsed) at the principal office of the Corporation, or at such other
agency or office of the Corporation in the United States of America as the
Corporation may designate by notice in writing to the Holder at the address of
such Holder appearing on the books of the Corporation, and by payment to the
Corporation of the Warrant Price in lawful money of the United States by check
or wire transfer for each share of Common Stock being purchased. Upon any
partial exercise of this Warrant, there shall be executed and issued to the
Holder a new Warrant in respect of the shares of Common Stock as to which this
Warrant shall not have been exercised. In the event of the exercise of the
rights represented by this Warrant, a certificate or certificates for the
Warrant Shares so purchased, as applicable, registered in the name of the
Holder, shall be delivered to the Holder hereof as soon as practicable after the
rights represented by this Warrant shall have been so exercised.

 



--------------------------------------------------------------------------------

2. Reservation of Warrant Shares. The Corporation agrees that, prior to the
expiration of this Warrant, it will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the number of Warrant Shares as from time to time shall be
issuable by the Corporation upon the exercise of this Warrant.

3. No Shareholder Rights. This Warrant shall not entitle the holder hereof to
any voting rights or other rights as a shareholder of the Corporation.

4. Assignment and Transferability of Warrant. Prior to the Termination Date and
subject to compliance with applicable laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed for transfer.

5. Certain Adjustments. With respect to any rights that Holder has to exercise
this Warrant and convert into shares of Common Stock, Holder shall be entitled
to the following adjustments:

(a) Merger or Consolidation. If at any time there shall be a merger or a
consolidation of the Corporation with or into another corporation when the
Corporation is not the surviving corporation, then, as part of such merger or
consolidation, lawful provision shall be made so that the holder hereof shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the aggregate Warrant Price then in
effect, the number of shares of stock or other securities or property (including
cash) of the successor corporation resulting from such merger or consolidation,
to which the holder hereof as the holder of the stock deliverable upon exercise
of this Warrant would have been entitled in such merger or consolidation if this
Warrant had been exercised immediately before such merger or consolidation. In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
holder hereof as the holder of this Warrant after the merger or consolidation.

(b) Reclassification. Recapitalization, etc. If the Corporation at any time
shall, by subdivision, combination or reclassification of securities,
recapitalization, automatic conversion, or other similar event affecting the
number or character of outstanding shares of Common Stock, or otherwise, change
any of the securities as to which purchase rights under this Warrant exist into
the same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change.

(c) Split or Combination of Common Stock and Stock Dividend. In case the
Corporation shall at any time subdivide, redivide, recapitalize, split (forward
or reverse) or change its outstanding shares of Common Stock into a greater
number of shares or declare a dividend upon its Common Stock payable solely in
shares of Common Stock, the Warrant Price shall be proportionately reduced

 



--------------------------------------------------------------------------------

and the number of Warrant Shares proportionately increased. Conversely, in case
the outstanding shares of Common Stock of the Corporation shall be combined into
a smaller number of shares, the Warrant Price shall be proportionately increased
and the number of Warrant Shares proportionately reduced. Notwithstanding the
foregoing, in no event will the Warrant Price be reduced below the par value of
the Common Stock.

6. Legend and Stop Transfer Orders. Unless the Warrant Shares have been
registered under the Securities Act, upon exercise of any part of the Warrant,
the Corporation shall instruct its transfer agent to enter stop transfer orders
with respect to such Warrant Shares, and all certificates or instruments
representing the Warrant Shares shall bear on the face thereof substantially the
following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.

7. Miscellaneous. This Warrant shall be governed by and construed in accordance
with the laws of the State of Florida. All the covenants and provisions of this
Warrant by or for the benefit of the Corporation shall bind and inure to the
benefit of its successors and assigns hereunder. Nothing in this Warrant shall
be construed to give to any person or corporation other than the Corporation and
the holder of this Warrant any legal or equitable right, remedy or claim under
this Warrant. This Warrant shall be for the sole and exclusive benefit of the
Corporation and the holder of this Warrant. The section headings herein are for
convenience only and are not part of this Warrant and shall not affect the
interpretation hereof. Upon receipt of evidence satisfactory to the Corporation
of the loss, theft, destruction or mutilation of this Warrant, and of indemnity
reasonably satisfactory to the Corporation, if lost, stolen or destroyed, and
upon surrender and cancellation of this Warrant, if mutilated, the Corporation
shall execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers under its seal, this 23rd day of March, 2012.

 

ORAGENICS, INC. By:  

 

Name:   John Bonfiglio Title:   President and Chief Executive Officer

 



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: ORAGENICS, INC.

The undersigned is the Holder of Warrant No.              (the “Warrant”) issued
by Oragenics, Inc., a Florida Corporation (the “Company”). Capitalized terms
used herein and not otherwise defined have the respective meanings set forth in
the Warrant.

The Warrant is currently exercisable to purchase a total of              Warrant
Shares.

The undersigned hereby exercises its right to purchase                     
Warrant Shares pursuant to the Warrant and delivers herewith the original
Warrant certificate in accordance with the terms of the Warrant and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.

Payment shall take the form of lawful money of the United States.

The undersigned hereby requests that the Company issue a certificate or
certificates representing said Warrant Shares in the name of the undersigned or
in such other name as is specified below:

The Warrant Shares shall be delivered to the following:

 

 

 

 

 

 

 

Accredited Investor. The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.

 

Name of Holder:   

 

Signature of Authorized Signatory of

Holder:

 

Name of Authorized Signatory:   

 

Title of Authorized   

Signatory:   

 

 

Telephone Number and E-Mail Address of Authorized Signatory:  

 

Date:

 

(Signature must conform in all respect to the name of Holder as specified on the
face of the Warrant.)

 



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(TO ASSIGN THE FOREGOING WARRANT, EXECUTE THIS FORM AND SUPPLY REQUIRED
INFORMATION. DO NOT USE THIS FORM TO EXERCISE THE WARRANT.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby sold, assigned and transferred to
                                         whose address is
                                                             ,
                     and                                          is hereby
appointed attorney to transfer said rights on the books of Oragenics, Inc., with
full power of substitution in the premises.

 

Dated:  

 

 

 

  Holder’s       Signature:  

 

    Holder’s Address:  

 

 

   

 

   

 

Signature Guaranteed:  

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 